IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 February 4, 2009
                                 No. 08-10272
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

TIPPANY DENAE GROOMS, also known as Tippany Grooms

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:07-CR-147-5


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      Tippany Denae Grooms appeals the 135-month sentence of imprisonment
imposed following her guilty plea conviction for bank robbery, using and carrying
a firearm during a crime of violence, and aiding and abetting in violation of 18
U.S.C. §§ 2, 924(c), and 2113(a). She argues that the district court erred in
enhancing her offense level for obstruction of justice and denying a reduction for
acceptance of responsibility because she testified falsely at the detention hearing
of Anthony Williams, a codefendant. Grooms argues that the obstruction of

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-10272

justice enhancement should not apply because Williams threatened to harm her
or her family if she disclosed any information concerning the bank robberies to
authorities.
      Grooms has not shown that the district court erred in enhancing her
offense level for obstruction of justice and denying a reduction for acceptance of
responsibility. At Williams’s detention hearing, Grooms knowingly and
intentionally testified falsely under oath that she did not know anything about,
and was not involved in, the bank robberies.            Groom’s testimony was
inconsistent with her admissions made when she entered a guilty plea to bank
robbery in this case. Grooms’s false testimony concerned a material matter,
which if believed, would have tended to influence the magistrate judge’s decision
concerning the detention and prosecution of Williams and the investigation and
prosecution of Grooms. See U.S.S.G. § 3C1.1, comment. (n.6). Further, Grooms’s
false testimony was not the result of “confusion, mistake or faulty memory.” See
United States v. Wild, 92 F.3d 304, 308 (5th Cir. 1996). The district court did not
clearly err in finding that Grooms committed perjury during Anthony Williams’s
detention hearing. Grooms has not shown that her perjury should not constitute
obstruction of justice because it was motivated by fear. See, e.g., United States
v. Taylor, 997 F.2d 1551, 1560 (D.C. Cir. 1993) (to adopt defendant’s argument
that flight motivated by fear does not constitute willfulness under § 3C1.1 would
create “a black hole sucking up all possible examples which the obstruction
enhancement might cover”). Further, the district court did not clearly err in
finding that Grooms’s perjury indicated that she had not accepted responsibility
for her criminal conduct. See U.S.S.G. § 3E1.1, comment. (n.4); see also United
States v. Angeles-Mendoza, 407 F.3d 742, 752-53 (5th Cir. 2005).
      AFFIRMED.




                                        2